Citation Nr: 9917852	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-26 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant's military service meets the 
requirements for basic entitlement to improved pension 
benefits.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active service from January to March 1964 
and active duty for training (ACDUTRA) from February to June 
1967.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  The appellant had ACDUTRA service during the Vietnam era 
for the period from February to June 1967; the appellant was 
not disabled from disease or injury incurred or aggravated in 
the line of duty during his ACDUTRA service. 

2.  The appellant did not serve in the active military, 
naval, or air service for more than 90 days during a period 
of war.


CONCLUSION OF LAW

The military service criteria for basic entitlement to 
improved pension benefits have not been met.  38 U.S.C.A. 
§§ 101, 106, 1501, 1521 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Improved pension (the disability pension program becoming 
effective January 1, 1979) is a benefit payable by VA to 
veterans of a period or periods of war because of nonservice-
connected disability or age.  38 U.S.C.A. § 1521; 38 C.F.R. 
§§ 3.1, 3.3.  The qualifying periods of war include the 
Vietnam era (August 5, 1964 - May 7, 1975).  38 U.S.C.A. 
§§ 101, 1501, 1521; 38 C.F.R. §§ 3.2, 3.3. Basic entitlement 
exists if a veteran: (1) Served in the active military, naval 
or air service for 90 days or more during a period of war; or 
(2) Served in the active military, naval or air service 
during a period of war and was discharged or released from 
such service for a disability adjudged service-connected 
without presumptive provisions of law, or at time of 
discharge had such a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability; or (3) Served in 
the active military, naval or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) Served in the active military, 
naval or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.
 
A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Active military, naval, and air service includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 106; 38 C.F.R. § 3.6(a).  Under the pertinent provisions of 
38 C.F.R. § 3.6, active duty is defined as full-time duty in 
the Armed forces, other than active duty for training.

The evidence of record indicates that the appellant's service 
during the Vietnam era included ACDUTRA service from February 
1967 to June 1967.  (His prior service in 1964 preceded the 
qualifying period of war for the Vietnam era.)  The evidence 
of record also indicates that his National Guard Bureau (NGB) 
Form 22 (Report of Separation and Record of Service in the 
Army National Guard of Illinois and as a Reserve of the Army) 
indicates that in April 1968, he was ordered to active duty 
for 13 days, however, he failed to report.  The NGB Form 22 
also indicates that he was honorably discharged in November 
1969 and that the reason for discharge was that he was 
ordered to active duty.  The evidence of record, however, 
does not indicate any additional active duty service.  The 
appellant indicated, during a hearing before the undersigned 
held in January 1999, that this order was canceled after he 
wrote a letter to the Adjutant General of the State of 
Illinois.  (See transcript p. 6).

The appellant asserts that as far as he understood, he did in 
fact report for duty when he was called to active duty in 
April 1968.  However, because of certain wrongdoing by his 
company commander, he was considered absent without leave and 
he was discharged irregularly.  Although he does not claim 
that he did in fact have 90 days of active duty service 
during a period of war, it appears that he believes that 
because he was discharged due to someone else's wrongdoing, 
he should be found to be entitled to pension benefits.

The Board has considered the evidence of record and the 
applicable laws and finds that this claim must be denied as 
it is not well-grounded.  It is very clear that under the 
applicable laws, the appellant does not have active military, 
naval, and air service.  Whether there was any wrongdoing by 
his company commander or whether or not he should have been 
discharged is irrelevant.  The fact remains that he does not 
have the requisite service and the claim must therefore be 
denied.  The law is dispositive in this case.  See Sabonis v. 
Brown, 6 Vet.App. 426 (1994).


ORDER

The appellant's military service does not meet the 
requirements for basic entitlement to improved pension 
benefits and the appeal is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

